Case: 14-11949   Date Filed: 11/04/2014   Page: 1 of 3


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 14-11949
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 2:14-cv-00656-WMA



JAMES MCCONICO, JR.,

                                                             Plaintiff-Appellant,

                                    versus

THE COCHRAN FIRM,
A Domestic Prossessional Corporation,
JUSTIN M. TAYLOR,
Attorney,
JAMES W. PARKMAN, III,
Attorney,
WILLIAM CALVIN WHITE, II,
Attorney,
SAMUEL A. CHERRY, JR.,
Director, et al.,


                                                          Defendants-Appellees.
               Case: 14-11949      Date Filed: 11/04/2014     Page: 2 of 3


                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                  (November 4, 2014)

Before MARCUS, MARTIN, and JULIE CARNES, Circuit Judges.

PER CURIAM:

       James McConico, Jr., a prisoner proceeding pro se, appeals the sua sponte

dismissal of his breach-of-contract action for lack of subject matter jurisdiction.

McConico argues that the district court had jurisdiction based on diversity under

28 U.S.C. § 1332. We affirm the district court.

       We review de novo a district court’s order dismissing a case for lack of

subject matter jurisdiction, viewing the facts in the light most favorable to the

plaintiff. Parise v. Delta Airlines, Inc., 141 F.3d 1463, 1465 (11th Cir. 1998).

District courts have subject matter jurisdiction based on diversity if the amount in

controversy exceeds $75,000 and the case is between citizens of different states.

§ 1332(a). For diversity to exist there must be complete diversity: “every plaintiff

must be diverse from every defendant.” Triggs v. John Crump Toyota, Inc., 154
F.3d 1284, 1287 (11th Cir. 1998). When invoking federal jurisdiction based on

diversity, a plaintiff must allege facts showing diversity exists by “includ[ing] the

citizenship of each party, so that the court is satisfied that no plaintiff is a citizen of


                                             2
               Case: 14-11949     Date Filed: 11/04/2014    Page: 3 of 3


the same state as any defendant.” Travaglio v. Am. Expresss Co., 735 F.3d 1266,

1268 (11th Cir. 2013). Natural persons are citizens of the state where they are

domiciled. McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002) (per

curiam). A corporation is a citizen of its state of incorporation and of the state

where it has its principal place of business. § 1332(c)(1).

      Diversity did not exist here. In his complaint, the plaintiff, McConico,

alleged Alabama citizenship for himself and four of the named individual

defendants. He also alleged that the defendant-corporation, The Cochran Firm,

had its principal place of business in, and is therefore a citizen of, Alabama. Due

to the lack of complete diversity, the district court lacked subject matter

jurisdiction. The district court did not err in dismissing the case.

      AFFIRMED.




                                           3